Exhibit 10.7

SERVICE LEVEL AGREEMENT

This SERVICE LEVEL AGREEMENT (this “Agreement”) is entered into by and between
Universal Truckload Services, Inc., a Michigan corporation (“Universal”), and
Data System Services, LLC, a Michigan limited liability company (“DSS”).

WITNESSETH:

WHEREAS, Universal receives Transition Services, as defined, pursuant to a
Transition Services Agreement dated December 31, 2004 between CenTra, Inc.
(“CenTra”) and Universal, pursuant to which CenTra shall not be obligated to
expand the scope of the Transition Services unless agreed separately; and

WHEREAS, DSS, Universal and CenTra are related parties as defined by Financial
Accounting Standards Board (FASB) Accounting Standards Codification (ASC)
850-10-50 as a result of control by a common shareholder (“Shareholder”);

NOW, THEREFORE, in consideration of the mutual covenants contained herein,
together with other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

Services and Pricing

1.1 Services. During the Term (as defined below), DSS shall provide or cause to
be provided to Universal and its subsidiaries information technology
infrastructure and services to host Universal’s accounting system in its data
center (“Services”) and to maintain interfaces to databases used in the course
of Universal’s day-to-day operations, as more fully described in Attachment A –
Hosting Services. At the Effective Date (as defined below), the Services shall
be provided on the Microsoft Dynamics GP platform.

1.2 Compensation for Services. Universal shall compensate DSS for the Transition
Services as follows:

 

a) Initial Setup Charge:    $165,000.00 b) Ongoing monthly Charge:    $300 per
user per month***

***Initially, 55 users

  

Excluding taxes based on Data Systems Services, LLC’s income, Universal is
liable for and shall indemnify and hold DSS harmless for all federal, state and
local sales, foreign withholding, value-added use, property, excise, service and
other taxes relating to Universal’s receipt or use of the Services.



--------------------------------------------------------------------------------

DSS shall invoice Universal monthly, and the parties shall settle based on
commercially reasonable terms.

1.3 Additional Services. The parties agree to use commercially reasonable
efforts to reach agreement on any ancillary services which Universal may require
of DSS in connection with satisfying Universal’s accounting system requirements,
including in connection with satisfying financial controls and IT general
controls required by Universal (the “Additional Services”), and the applicable
service fees, payment procedures and other rights and obligations with respect
thereto.

1.4 Cooperation. Universal agrees to use its reasonable best efforts to
cooperate with and provide any information necessary to facilitate DSS’s ability
to provide the Services. Each party will use its commercially reasonable
efforts, and will cooperate as reasonably required, to obtain any consents or
approvals from third parties necessary to facilitate the ability of DSS to
provide the Services and the Additional Services.

ARTICLE II

Term

2.1 Term. The term of this Agreement shall commence on the Effective Date and
shall continue in effect for three years thereafter. The agreement will
automatically renew in successive one year increments unless, at least 90 days
prior to the expiration of the then-current term, either party gives written
notice of cancellation to the other (“Notice of Cancellation”).

2.2 Termination. Either Universal or DSS may terminate the Agreement for cause
(i) if the other party materially breaches the agreement and fails to cure such
breach within 30 days following receipt of receipt of written notice from the
non-breaching party or (ii) immediately if the other party files for bankruptcy,
becomes insolvent or makes an assignment for the benefit of creditors, or if a
trustee is set up to administer a substantial portion of the other party’s
assets or business. This Agreement may not be terminated by either party for any
other reason unless appropriate Notice of Cancellation is given, as herein
provided.



--------------------------------------------------------------------------------

ARTICLE III

Cooperation of the Parties

3.1 Access to Personnel and Records. DSS and Universal shall cooperate each with
the other in providing reasonable access to personnel and records needed to
perform the Services.

3.2 Further Assurances. DSS and Universal shall take all other actions
reasonably necessary for the Services to be performed on accurate, timely basis
and in a manner consistent with commercially reasonable standards for data
center service providers, unless otherwise specifically agreed in writing.

ARTICLE IV

Limitations on Liability

4.1 Standard of Care. In the performance of the Services, DSS shall exercise the
degree of care normally exercised by commercial providers of hosted data center
services for similar types of accounting applications. Except in cases of gross
negligence, willful misconduct or intentional breach, DSS shall have no
liability to Universal with regard to the breach of any duty or obligation to
Universal herein set forth.

4.2 Limitation on Damages. In no event shall DSS be liable to Universal for any
special, indirect, incidental, consequential, punitive or similar damages,
including but not limited to lost profits, loss of data or business interruption
losses. This limitation shall apply even if DSS has been notified of the
possibility or likelihood of such damages occurring and regardless of the form
of action, whether in contract, negligence, strict liability, tort, products
liability or otherwise.

ARTICLE VI

Miscellaneous

5.1 Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes all prior and contemporaneous agreements and
understandings (including term sheets), both written and oral, between the
parties hereto, or either of them, with respect to the subject matter hereof.

5.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Michigan. NO ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT OR MAINTAINED CONCERNING MATTERS COVERED BY THIS
AGREEMENT EXCEPT IN A COURT OF THE STATE OF MICHIGAN OR COURTS OF THE UNITED
STATES



--------------------------------------------------------------------------------

OF AMERICA SITTING IN MICHIGAN. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES TO BE SUBJECT TO, AND HEREBY CONSENTS AND
SUBMITS TO, THE JURISDICTION OF THE COURTS OF THE STATE OF MICHIGAN AND OF THE
FEDERAL COURTS SITTING IN THE STATE OF MICHIGAN.

5.3 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by a written agreement signed by each of DSS and Universal.

5.4 Assignment; Binding Effect. Neither this Agreement nor any of the rights,
benefits or obligations hereunder may be assigned by Universal or DSS (whether
by operation of law or otherwise) without the prior written consent of the other
party, except to their subsidiaries. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
Universal and DSS and their respective successors and permitted assigns.

5.5 No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any person (other than DSS, Universal and
their respective successors or permitted assigns) any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement
and no person (other than as so specified) shall be deemed a third party
beneficiary under or by reason of this Agreement.

5.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one agreement binding on Universal and DSS, notwithstanding that not
all parties are signatories to the same counterpart.

5.7 Confidentiality. DSS acknowledges that it will have access to confidential
information of Universal and that such confidential information may be subject
to contracts with third parties and to federal and state securities laws and
regulations governing disclosure. DSS agrees to use such confidential
information solely for purposes of performing its obligations under the
Agreement and to transmit confidential information only to those officers,
employees and consultants of DSS who have a need to know the confidential
information for the purposes of this Agreement. DSS shall take commercially
reasonable security precautions to prevent unauthorized use and disclosure of
confidential information, and shall refrain from (i) disclosing any such
information without the prior written consent of Universal, except as required
by law or (ii) using such information other than in the performance of Services
under this Agreement, unless such information (a) is in the public domain
through no fault of Universal, (b) is or hereafter becomes known to the public
through no fault of Universal or (c) is provided to DSS by a third party having
no confidential obligation to Universal with regard to such information.

5.8 Injunctive Relief. DSS acknowledges that money damages may be incalculable
and may be an insufficient remedy for a breach of this Agreement and such breach
may cause irreparable harm to Universal. Accordingly, DSS agrees that in the
event a breach or threatened breach of this Agreement is alleged, in addition to
any other remedy at law or in equity Universal may have, Universal shall be
entitled, without requirement of posting a bond or other security, to seek
equitable relief, including injunctive relief and specific performance.



--------------------------------------------------------------------------------

5.9 Independent Contractor. The relationship of the parties to each other under
this Agreement shall be that of independent contractor.

5.10 Personnel. Both parties hereto agree that they shall take appropriate
action by instruction of or agreement with their personnel to ensure that all
personnel performing or otherwise involved with the Services under this
Agreement shall be bound by and comply with all of the terms and conditions of
this Agreement, including, but not limited to, the terms and conditions of
Section 5.7 hereof.

IN WITNESS WHEREOF, the parties hereto have duly caused the execution of this
Agreement by their duly authorized representative or officer, on the 12th day of
March, 2015, but effective as of January 1, 2015 (“Effective Date”).

 

DATA SYSTEM SERVICES, LLC By  

/s/ C.J. Wysokinski

  Name:   C.J. Wysokinski   Title:   Manager UNIVERSAL TRUCKLOAD SERVICES, INC.
By  

/s/ David A. Crittenden

  Name:   David A. Crittenden   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Attachment A – Hosting Services

This Attachment A is attached to and incorporated into the Agreement.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Agreement.

Scope

The Agreement applies to the Microsoft Dynamics GP-based system hosted by DSS,
and all related hardware, software and resources required to support and
maintain Universal connectivity and related security requirements.

System Availability

The Microsoft Dynamics GP system will be available 24x7x365 with adequate
hosting bandwidth to support Universal’s daily operating requirements, unless
one of the following system-down scenarios has occurred:

 

  1. Planned maintenance – Notification to Universal will be given via email
followed by approval by Universal a minimum of 24 hours prior to maintenance
window.

 

  2. Emergency maintenance – Notification will be sent to a designee identified
by Universal less than 24 hours but more than 1 hour ahead of maintenance
window.

 

  3. Unplanned outage – This type of outage will be tracked via a Severity 1
ticket in which the involved parties will provide periodic phone and email
updates to Universal’s chief financial officer and other contacts designated by
Universal until the outage has been resolved.

Software support

DSS will provide software development support and upgrades for Microsoft
Dynamics GP and related 3rd party applications.

Any software-related changes approved by Universal in the development system
will be promoted to production by DSS’s production support team.



--------------------------------------------------------------------------------

Security

Universal will provide DSS with the following:

 

  1. Listing of personnel authorized by Universal to approve access additions,
deletions, and modifications. Any changes to these authorized personnel will be
communicated by Universal in a timely manner.

 

  2. Listing of personnel authorized by Universal to approve physical access
additions, deletions, and modifications. Any changes to these authorized
personnel will be communicated by Universal in a timely manner.

 

  3. Listing of personnel authorized by Universal to request system changes. Any
changes to these authorized personnel will be communicated by Universal in a
timely manner.

Universal will notify DSS of the following:

 

  1. Requests to remove access to relevant logical systems for terminated
employees will be sent to DSS within one business day.

 

  2. Notification of any terminated employee or change in employment status for
employees with physical access to the data center will be sent to DSS following
protocols agreed by the parties within one business day.

 

  3. Notification of actual or suspected information security breaches,
including compromised user accounts as soon as possible.

Universal management will approve the following prior to submission to DSS,
based on protocols agreed by the parties to identify authorized approvers:

 

  1. Requests for additions, deletions, and modifications of user access to
relevant systems.

 

  2. Requests for physical access to the data center.

 

  3. Requests for system changes.

DSS will perform the following:

 

  1. Promote all user addition, deletion, and modification requests that have
been approved by Universal management to production within one business day.

 

  2. Promote all role addition, deletion, and modification requests that have
been approved by Universal management to production within one business day.



--------------------------------------------------------------------------------

Systems Review & Auditing

DSS acknowledges Universal’s status as a public company and the statutory and
exchange regulations applicable to it, including management’s obligation to
maintain an effective system of internal controls over financial reporting,
subject to the oversight of the Audit Committee of Universal’s Board of
Directors.

DSS will provide the following to Universal:

 

  1. Monthly audit trail report of all direct database changes.

 

  2. Monthly listing of all requests received through the ticketing system and
their current status.

 

  3. Notification of upcoming maintenance windows and planned system down time.

 

  4. Annual SOC-I Type II Report provided by a nationally-recognized auditing
firm or comparable professional firm acceptable to Universal covering a minimum
of nine months of the calendar year to be provided by January 31 of the
following year.